NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4102-16T2


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

PETER DICKSON, JR.,

     Defendant-Appellant.
____________________________

              Argued May 15, 2018 – Decided June 12, 2018

              Before Judges Reisner and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Municipal
              Appeal No. 23-2016.

              Mitchell J. Ansell argued the cause for
              appellant   (Ansell   Grimm  &   Aaron,   PC,
              attorneys; Mitchell J. Ansell, of counsel and
              on the brief).

              Joie D. Piderit argued the cause for
              respondent (Andrew C. Carey, Middlesex County
              Prosecutor,   attorney;   Joie  D.   Piderit,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
      Defendant Peter Dickson, Jr. appeals from an April 20, 2017

order of the Law Division vacating a March 1, 2016 order of the

Monroe municipal court dismissing two complaints.                 We affirm.

      On October 17, 2015, New Jersey State Trooper Michael A.

Heliotis     issued   two    complaints-summonses         for     motor     vehicle

violations to defendant.           The first complaint charged defendant

with driving while intoxicated, N.J.S.A. 39:4-50, and the second

complaint charged defendant with driving while license suspended,

N.J.S.A.     39:3-40.1       The    complaints        listed    Monroe    as     the

municipality where the infractions occurred.                   Defendant pleaded

not guilty to the Monroe tickets.

      On January 11, 2016, the Monroe Township municipal court

administrator     contacted      Heliotis,       ex   parte,     explaining      the

violations    occurred      in   South       Brunswick,   not    Monroe.2        The

administrator instructed the trooper to reissue the Monroe tickets

from South Brunswick.




1
    We refer to these complaints as the Monroe tickets.
2
   Substantive communications regarding municipal court matters
should be on notice to all counsel and all parties.       Ex parte
communications of a consequential nature in municipal court should
be avoided.



                                         2                                  A-4102-16T2
      On   or   about   January    25,   2016,   Heliotis    issued   two   new

complaints-summonses from South Brunswick.3            The South Brunswick

tickets    were   identical       to   the   Monroe   tickets,   except     for

designating the municipality where the infractions occurred.                The

date on the South Brunswick tickets was October 17, 2015, although

the South Brunswick tickets were actually issued three months

later.

      On February 25, 2016, the Monroe municipal prosecutor signed

a "request to dismiss or void complaint" form related to the Monroe

tickets.    The Monroe municipal prosecutor made a note to the file

regarding the dismissal of the Monroe tickets.              The note read:

            On February 24, 2016[,] we spoke with Mr.
            Dickson's new attorney, . . . and confirmed
            that this matter is being transferred to South
            Brunswick by way of an "administrative
            dismissal"    of     the    E-tickets    which
            inadvertently    contained    the    incorrect
            municipal code. We further explained that the
            matter will proceed via the new E-tickets
            issued by the same trooper containing the
            correct municipal code.     We confirmed with
            [defense counsel] that this is not a dismissal
            of the charges or an adjudication of the
            matter and that it should not be misconstrued
            as same.

      On March 1, 2016, the Monroe municipal court judge dismissed

the Monroe tickets without prejudice.            Counsel were not present



3
    We refer to these complaints as the South Brunswick tickets.


                                         3                             A-4102-16T2
in court on this date.     The Monroe municipal court judge read the

note from the Monroe municipal prosecutor into the record.               The

order   dismissing   the   Monroe   tickets   checked   the   box    marked

"dismissed-other" and stated "reissued tickets to be heard in

S[outh] Brunswick."

     On March 29, 2016, defendant appeared in South Brunswick

municipal court.     On or about April 12, 2016, defendant moved to

dismiss the South Brunswick tickets based upon the statute of

limitations.   On May 31, 2016, the South Brunswick municipal court

judge heard argument on defendant's motion.       On June 14, 2016, the

South Brunswick municipal court judge entered an order dismissing

the South Brunswick tickets based upon the ninety-day statute of

limitations, N.J.S.A. 39:5-3(b).

     On June 28, 2016, the Middlesex County Prosecutor's Office

appealed the South Brunswick municipal court judge's June 14, 2016

order to the Law Division.      In filing the municipal appeal, the

State acknowledged there were proceedings in the Monroe Township

municipal court "that could impact upon this appeal."

     The Law Division judge heard argument on the State's municipal

appeal.   The State argued the dismissal of the South Brunswick

tickets resulted from a "ministerial malfunction" and "technical

glitch," for which the State should not be penalized.



                                    4                               A-4102-16T2
     By order dated April 20, 2017, the Law Division judge vacated

the Monroe municipal court's March 1, 2016 order dismissing the

Monroe tickets, remanded the case to Monroe municipal court to

amend   the    municipality    designation,           and    directed      the    Monroe

municipal court to transfer the Monroe tickets to South Brunswick.

The judge found defendant had adequate and timely notice of the

violations based on the Monroe tickets.                          He also determined

defendant     was   aware,   prior   to       March   1,     2016,   that    the     same

violations alleged in the Monroe tickets would be heard in the

South Brunswick municipal court.                The judge acknowledged "the

appropriate procedure for the Monroe [m]unicipal [c]ourt was to

amend the [Monroe tickets] and transfer the matter to South

Brunswick.      However, in an attempt to achieve the same outcome,

the Monroe [m]unicipal [c]ourt judge erroneously dismissed the

[Monroe     tickets]   with    an    instruction            to   re-file    in     South

Brunswick."      The Law Division judge concluded

              [b]ecause   the   identical   action   against
              defendant remained open under different
              [tickets] in South Brunswick, the Monroe
              [m]unicipal [c]ourt dismissal did not start
              the 20-day clock on filing an appeal of a pre-
              trial judgment dismissing a complaint.     The
              clock only began to run when the charges were
              dismissed in the South Brunswick [m]unicipal
              [c]ourt.

     Defendant appeals from the April 20, 2017 order of the Law

Division, arguing the Law Division judge erred in vacating the

                                          5                                      A-4102-16T2
Monroe municipal court's March 1, 2016 dismissal order, because:

(1) that order was not designated in the State's appeal to the Law

Division, and (2) the twenty-day deadline for the State to appeal

the Monroe municipal court order expired on March 21, 2016.

     In reviewing a judgment of the Law Division on a municipal

appeal, we apply a sufficiency of the evidence standard.                   See

State v. Ugrovics, 410 N.J. Super. 482, 487 (App. Div. 2009).                We

must "determine whether the findings made [by the Law Division

judge] could reasonably have been reached on sufficient credible

evidence present in the record."            State v. Johnson, 42 N.J. 146,

162 (1964).

     The Law Division judge's "interpretation of the law and the

legal   consequences      that   flow   from   established   facts   are   not

entitled to any special deference."            Ugrovics, 410 N.J. Super. at

487 (quoting Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995)).         We review such determinations de novo.

Id. at 487-88.

     In the unusual circumstances of this case, we find no error

in the Law Division judge's decision to treat the without prejudice

dismissal order of the Monroe municipal court as an interlocutory

order, rather than a final order, until such time as the South

Brunswick     municipal    court     dismissed    the   violations   against

defendant.    On this record, we further find that, in the interest

                                        6                             A-4102-16T2
of justice, the Law Division judge properly treated the State's

appeal as encompassing the orders of both municipal courts.     Thus,

we affirm the Law Division judge's April 20, 2017 order and direct

that the matter be tried before the South Brunswick municipal

court within sixty days.

     Affirmed.




                                7                             A-4102-16T2